DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 12, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 2006/0225439 A1; Oct. 12, 2006) in view of Gutzmann et al. (US Patent No. 6,103,286; Aug. 15, 2000) and Harvey et al. (US 2012/0244261 A1; Sep. 27, 2012).
Regarding claims 1 and 19-22, Morris discloses a method of improving antibacterial count in a poultry chiller tank, the method comprising providing a poultry chiller tank, providing a flowing water supply to an inlet portion of an inflow pipe that is in fluid communication with the poultry chiller tank, introducing a desired amount of antimicrobial agent into the flowing water supply, mixing the antimicrobial agent in water to form a processing solution, dividing the processing solution into a least two streams (e.g. water nozzles 70 enabling water streams to enter the tank), and simultaneously introducing both streams into at least two locations in the chiller tank. Morris further discloses that the inlet portion of the inflow pipe is proximately located outside of the chiller tank ([0025], [0228], [0030], [0033], [0038], [0059], ([0068], [0083], See Figure 4). 
While Morris discloses providing a flowing water supply and adding an antimicrobial agent to the flowing water supply, Morris fails to specifically teach that the antimicrobial agent is peroxycarboxylic acid and further that a pH adjustment product is added to the flowing water supply to provide a pH adjustment processing water having a pH between 7 and 10. 
Gutzmann discloses a method for sanitizing animal carcasses by adding a peroxycarboxylic acid to an aqueous stream. Gutzmann further discloses that the pH of the solution is dependent on the amount of peroxycarboxylic acid within the solution. prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to use peroxycarboxylic acid as the antimicrobial agent in Morris as Gutzmann discloses that such agent provides good antimicrobial action with good stability in aqueous streams. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). Therefore, using peroxycarboxylic acid as the antimicrobial agent in Morris yields the predictable result of providing an antimicrobial solution that has good stability. It further would have been obvious to use such concentration in the method of Morris as Gutzmann discloses that such concentration is suitable for reducing the bacterial count. Therefore, the prior art teaches introducing a peroxycarboxylic acid solution to the processing water in the inlet portion of the inflow pipe as Morris discloses that the antimicrobial agent is mixed with the water before 
Harvey discloses a method of treating poultry in a chiller tank and further discloses adding a pH adjustment product to a processing solution to adjust the pH once the antimicrobial agent is added to increase the weight of the carcass while maintaining efficacy of the antimicrobial solution, wherein the pH is adjusted to between about 6 to about 9 ([0029]-[0031]). Harvey teaches measuring the pH of the processing water in order to maintain pH between about 6 to about 9 ([0029]-[0031]).
It would have been obvious to one of ordinary skill in the art to add a pH adjustment product to the flowing water supply in Morris in order to provide a pH adjustment processing water having a pH between about 6 to about 9. Harvey teaches that such pH adjustment processing water effectively disinfects while also increasing the weight of the carcass and therefore would yield the predictable result of providing Morris with a pH adjustment processing water that has the same results. 
It further would have been obvious to one of ordinary skill in the art to provide the pH adjustment processing water within the inlet portion of the inflow pipe as Morris discloses that all the components of the processing solution and antimicrobial agent are mixed together before divided into streams for introduction into the chiller tank. Providing a pH adjustment processing solution in the inflow pipe yields the predictable result of efficiently proving a processing solution that is ready for introduction into the chiller tank to treat the animal carcass and thereby eliminate an additional step needed to add the pH adjustment product to a different portion of the processing line. Further, this is merely a change in order of processing steps in Harvey with respect to adding the 
With respect to modifying Morris to provide a pH adjustment product to the water flow prior to addition of an antimicrobial agent, the examiner notes that the pH adjustment product and antimicrobial agent are all mixed together in the same processing solution and therefore the order of adding the pH adjustment product is obvious in the absence of new or unexpected results as the order of adding does not result in a different processing solution. 
With respect to the exact pH, Harvey discloses an overlapping pH range, 6 to 9 compared to 7 to 10 as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As stated above, Harvey teaches measuring the pH of the processing water in order to maintain pH between about 6 to about 9 ([0029]-[0031]). With respect to measuring the pH within the inflow pipe, the prior art clearly recognizes the importance of keeping the pH at a certain level by measuring the pH. Therefore, it would have been obvious to one of ordinary skill in the art to measure the pH at any point along the processing line in order to maintain the pH between about 6 and 9 based upon what is taught by Harvey. Harvey teaches that the pH is measured multiple times in the processing water that comprises an antimicrobial agent, which corresponds to applicant’s processing solution, and therefore it would have been obvious to measure 
With respect to the location of the two streams as claimed, one being at a poultry introduction end and the other at a poultry removal end, Morris discloses that stream inlets are spaced at intervals along the length of the tank ([0059], See Figure 4). Morris fails to specifically teach the two locations being a poultry introduction end and a poultry removal end, however, as Morris teaches that the stream inlets are positioned at intervals along the length of the tank, it would have been obvious to position two stream inlets at the introduction end and removal end of the tank. Doing so would merely provide a stream at is able to contact the poultry right when it enters the tank and right when it leaves the tank to further yield the predictable result of improving antibacterial count. 
Furthermore, the prior art as described above discloses using overlapping ranges of peroxycarboxylic acid and teaches measuring the pH of the processing solution to maintain between about 6 to about 9, but fails to specifically disclose a concentration gradient  of less than 10 ppm in the chiller tank. It would have been obvious to have a low concentration gradient in the chiller tank in order to ensure the poultry receives a suitable reduction of bacterial count by contacting the antimicrobial agent at the same concentration at any location in the chiller tank. One of ordinary skill in the art could easily vary the concentration gradient by continually measuring the pH as taught by Harvey and adding more or less adjustment product and/or antimicrobial agent to result in a desired concentration gradient. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the 
With respect to the amended method comprising providing a poultry chiller tank having one or more poultry carcasses within a processing solution consisting of one or more peroxycarboxylic acids having a pH about 7.0 and below about 10.0 and a desired concentration between about 1 ppm and about 5000 ppm, the examiner notes that Morris teaches providing a flowing water supply containing a desired amount of antimicrobial agent to an inlet portion of an inflow pipe that is in fluid communication with the poultry chiller tank, but fails to specifically teach that the poultry chiller tank already has poultry carcasses within a processing solution consisting of one or more peroxycarboxylic acids having a pH about 7.0 and below about 10.0 and a desired concentration between about 1 ppm and about 5000 ppm.
However, Harvey discloses a method of treating poultry in a chiller tank as stated above and further discloses providing a poultry chiller tank having one or more carcasses within a processing solution consisting of a peroxycarboxylic acid having a pH from about 6 to about 9, thus overlapping the claimed range of above 7.0 and below 10.0 ([0029]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Both Harvey and Morris teach treating poultry carcasses within a chiller tank, Morris just discloses introducing an antimicrobial agent in the flowing water stream while Harvey teaches introducing it into the poultry chiller tank containing the carcasses. It 
With respect to the concentration of peroxycarboxylic acid between about 1 ppm and about 500 ppm in the processing solution in the chiller tank, as stated above, Gutzmann discloses a method for sanitizing animal carcasses by adding a peroxycarboxylic acid to an aqueous stream. Gutzmann further discloses that the pH of the solution is dependent on the amount of peroxycarboxylic acid within the solution. Gutzmann discloses that the peroxycarboxylic acid provides good antimicrobial action with good stability in aqueous streams (col 7 lines 5-10). Gutzmann discloses that the antimicrobial agent can be present at a concentration of at least 2 ppm, preferably 10 to 500 ppm (col 13 lines 15-20), thus overlapping the claimed range of 1 to 5000 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Therefore, it would have been obvious to use peroxycarboxylic acid in a similar concentration as disclosed by Gutzmann as Gutzmann discloses that such agent provides good antimicrobial action with good stability and would predictably provide the same benefits in the chiller tank of Morris. 
Morris, Gutzmann and Harvey are all directed towards known methods for treating poultry carcasses. Morris discloses adding antimicrobial agents to inflow streams, while Gutzmann teaches a known peroxycarboxylic acid and an effective 
Therefore, the combination of the prior art renders obvious the claimed invention as it would have been obvious to combine the methodology of the prior art as stated above in order to provide the most effective solution for treating poultry carcasses. 
Regarding claim 2, Morris further teaches that dividing the processing solution can be done by dividing into three streams (see nozzles 70 in Fig. 4). Morris discloses that stream inlets are spaced at intervals along the length of the tank ([0059], See Figure 4). Morris teaches that there are nozzles between a first and last nozzle and therefore Morris is considered to teach a third stream inlet between the first and second stream inlets. 
As stated above, it would have been obvious to have a low concentration gradient in the chiller tank in order to ensure the poultry receives a suitable reduction of bacterial count by contacting the antimicrobial agent at the same concentration at any location in the chiller tank. One of ordinary skill in the art could easily vary the concentration gradient by continually measuring the pH as taught by Harvey and adding more or less adjustment product and/or antimicrobial agent to result in a desired concentration gradient.
Regarding claim 4, Morris discloses providing a processing solution by adding an antimicrobial agent to the processing stream, but fails to specifically teach heating the processing solution prior to dividing into streams.

It would have been obvious to one of ordinary skill in the art to heat the processing solution of Morris in order to increase the efficacy of the solution as taught by Gutzmann. It further would have been obvious to heat the solution prior to dividing into streams as doing so would only require one heating means versus multiple for each stream. 
Regarding claims 5 and 6, as stated above, the prior art teaches measuring pH in order to maintain the pH between about 6 to about 9 and further uses overlapping ranges of antimicrobial agent in the processing solution, and therefore it would have been obvious to one of ordinary skill in the art to measure the concentration of the peroxycarboxylic acid in the processing solution before introduction into the chiller tank and also the concentration in the chiller tank in order to maintain efficacy of the processing solution for disinfecting the carcasses. Harvey teaches that the pH is measured multiple times in the processing water that comprises an antimicrobial agent, which corresponds to applicant’s processing solution, and therefore it would have been obvious to measure the pH of the processing solution within the inflow pipe of Morris in order to maintain the pH at a desired level. 
Regarding claim 7, as stated above, Morris in view of Gutzmann discloses the use of peroxycarboxylic acid and further teaches that it can be PAA, or peroxyacetic 
It would have been obvious to use PAA as the antimicrobial agent in Morris as Gutzmann discloses that such agent provides good antimicrobial action with good stability in aqueous streams. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding claim 8, Morris discloses the use of an antimicrobial agent as described above, but fails to teach the antimicrobial agent as PAA and the desired concentration of PAA.
Gutzmann discloses that the antimicrobial agent can be PAA, or peroxyacetic acid (col 6 lines 65-67) and such acid is present at a concentration of at least 2 ppm, preferably 10 to 500 ppm (col 13 lines 15-20), this overlapping the claimed range of 15 to 75 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
	It would have been obvious to use such concentration in the method of Morris as Gutzmann discloses that such concentration is suitable for reducing the bacterial count. 
Regarding claim 9, as stated above, Gutzmann discloses that the antimicrobial agent can be PAA, or peroxyacetic acid (col 6 lines 65-67) and such acid is present at a concentration of at least 2 ppm, preferably 10 to 500 ppm (col 13 lines 15-20), this overlapping the claimed range of 20 to 50 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
	It would have been obvious to use such concentration in each stream in the method of Morris as Gutzmann discloses that such concentration is suitable for reducing the bacterial count. 
Regarding claim 10, the prior art as described above discloses using overlapping ranges of PAA, but fails to specifically disclose a concentration gradient of PAA within the poultry chiller tank. It would have been obvious to have a low concentration gradient in the chiller tank in order to ensure the poultry receives a suitable reduction of bacterial count by contacting the antimicrobial agent at the same concentration at any location in the chiller tank. One of ordinary skill in the art could easily vary the concentration gradient by continually measuring the pH as taught by Harvey and adding more or less adjustment product and/or antimicrobial agent to result in a desired concentration gradient.
Regarding claim 18, Harvey discloses that the pH adjustment product is added to the flowing water supply through a metering pump ([0084]) and therefore it would have been obvious to do so in the method of Morris in order to ensure the appropriate amount is metered into the flowing water supply. 
Regarding claim 23, Morris teaches that the flowing water supply can be recirculated water ([0028] and [0034]).
Regarding claim 24, Morris further teaches that the flowing water supply can be from a red water loop system ([0028]).
Regarding claims 25-27, Harvey further discloses that the pH adjustment product is an alkalizing agent, specifically an alkali earth metal such as sodium hydroxide ([0089]). Therefore, it would have been obvious to use the same pH adjustment product in the method of Morris as Harvey teaches that it is suitable for adjusting the pH of a processing solution when processing poultry.
Regarding claim 28, Harvey teaches continually measuring the pH of the processing water before the chiller tank in order to maintain pH between about 6 to about 9 ([0029]-[0031]). Therefore, it would have been obvious to continually monitor the pH of the adjustment processing water and the processing solution at the inlet portion in Morris in order to maintain efficacy of the water and solution when disinfecting the poultry. 

Response to Declaration
The Declaration under 37 CFR 1.132 filed Nov. 12, 2021 is insufficient to overcome the rejection under 103 over Morris in view of Gutzmann and Harvey as set forth in the last Office action.
Applicant states on pages 1-3 that the addition of a pH adjustment product to a PAA solution to provide a pH adjusted processing solution prior to entering a chiller tank provides superior results in antimicrobial efficacy. Applicant further provides data 
	While these results show that the inventive method results in a more consistent concentration gradient within the chiller tank, such results are not commensurate in scope with the claims. Applicant has generically explained the different methods used, but has not provided specific details consistent with the claimed language. 
	Applicant states that a PAA solution is provided and a pH adjustment product is provided, however, there is not details on the concentration of PAA that is used or the pH of the adjustment solution, which are both claimed. The instant claims state that PAA concentration ranges from 1 ppm to 5000 ppm. The Declaration does not specifiy the concentration of PAA used. Therefore, it is not clear if the results provided in the Declaration are commensurate in scope with the claims. Further, it is not clear if the alleged “superior results” occur over the entire claimed range of PAA. 
	Additionally, the instant claims recite that the pH adjustment product is added such that the processing water has a desired pH between about 7 and about 10. The Declaration only recites that a pH adjustment product solution was added, without any mention of the pH of the solution, which appears to be critical for the invention. 
	The instant claims also recite that the processing solution is introduced into the chiller tank at at least two different locations. The Declaration does not specify whether 
	Therefore, as the Declaration is lacking specific details corresponding to the concentration and pH of the solutions, as well as the introduction points, the Declaration is not found persuasive as it is not commensurate in scope with the claims. 



Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues that Harvey does not disclose a pH adjustment product being added to the flowing water in the inlet portion of the inflow pipe that is located outside the poultry processing tank and only teaches pH adjustment occurring in the chiller tank. Applicant further argues that Harvey fails to teach measuring the pH of the processing solution as Harvey teaches measuring the pH in the chiller tank. Applicant states that such pH measure before the chiller tank provides superior results and allows a consistent concentration gradient within the chiller tank.
Applicant argues that the data provided in the Declaration shows that the instant invention produced unexpected results. However, this is not found persuasive for the same reasons as stated above in the response to the Declaration.
Applicant states that the addition of a pH adjustment product to a PAA solution to provide a pH adjusted processing solution prior to entering a chiller tank provides superior results in antimicrobial efficacy. Applicant further provides data comparing a conventional method, wherein a PAA solution and a pH adjustment product are introduced separately into a chiller tank, to the inventive method, wherein they are mixed prior to introduction into the chiller tank. Applicant shows that the inventive method results in a concentration gradient of less than 10 across the chiller tank. 
	While these results show that the inventive method results in a more consistent concentration gradient within the chiller tank, such results are not commensurate in scope with the claims. Applicant has generically explained the different methods used, but has not provided specific details consistent with the claimed language. 
	Applicant states that a PAA solution is provided and a pH adjustment product is provided, however, there is not details on the concentration of PAA that is used or the pH of the adjustment solution, which are both claimed. The instant claims state that PAA concentration ranges from 1 ppm to 5000 ppm. The Declaration does not specifiy the concentration of PAA used. Therefore, it is not clear if the results provided in the Declaration are commensurate in scope with the claims. Further, it is not clear if the alleged “superior results” occur over the entire claimed range of PAA. 
	Additionally, the instant claims recite that the pH adjustment product is added such that the processing water has a desired pH between about 7 and about 10. The Declaration only recites that a pH adjustment product solution was added, without any mention of the pH of the solution, which appears to be critical for the invention. 
	The instant claims also recite that the processing solution is introduced into the chiller tank at at least two different locations. The Declaration does not specify whether the data provided results from introduction at at least two different locations. Therefore, these results are not commensurate in scope with the claims. 
	Therefore, as the Declaration is lacking specific details corresponding to the concentration and pH of the solutions, as well as the introduction points, the Declaration is not found persuasive as it is not commensurate in scope with the claims.  
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791